Citation Nr: 0920178	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son





ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
October 1966.  The appellant is the surviving spouse of the 
Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

In May 2007, the appellant appeared before the undersigned 
Veterans Law Judge and gave testimony in support of her 
claim.  A complete transcript is of record.  

In September 2007, the Board remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The Veteran died from multiple myeloma in October 2004.  

2.  The Veteran's multiple myeloma was not manifested in 
service or within one year of service separation, and is 
unrelated to service. 




3.  The Veteran did not set foot within the land borders of 
The Republic of Vietnam (RVN) during his Vietnam Era service, 
and the record does not show that he was otherwise exposed to 
Agent Orange during service. 

4.  Prior to the Veteran's death in October 2004, he was 
service connected for internal derangement of the right knee, 
rated as 20 percent disabling, and for essential 
hypertension, rated as noncompensable. 

5.  The Veteran's service-connected disorders did not cause 
or contribute substantially or materially to his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002) 38 C.F.R. § 3.312 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide. 




In the context of a claim for cause of death benefits, as in  
this case, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was  
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the  
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v.  
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, the duty to notify was satisfied through an April 2004 
letter to the appellant and an October 2007 letter that 
specifically met the requirements of Hupp.  The letters 
informed the appellant of the evidence required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  The appellant did not receive all 
necessary notice prior to the initial adjudication.  However, 
the lack of such a pre-decision notice is not prejudicial.   
Notice was provided prior to the last RO adjudication in a 
supplemental statement of the case dated in March 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

While a separate notice letter was not provided to the 
appellant, the appellant was informed regarding effective 
date and rating assignments in the March 2009 supplemental 
statement of the case.  In any event, any deficiencies in 
VA's duties to notify the appellant concerning effective date 
for the cause of death claim are harmless, as service 
connection for the cause of the Veteran's death has been 
denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v.  Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A.  § 
5103A.  In this case, VA obtained service, VA, and private 
medical records.  Private medical opinions were submitted by 
the appellant.  A VA medical opinion is not required, because 
the determining issue in this case is whether the Veteran was 
exposed to Agent Orange while he was stationed in Okinawa.  
It has already been established that he died of multiple 
myeloma.  See 38 C.F.R. § 3.159(c)(4).  The appellant has 
been afforded a hearing before the Board.  VA has satisfied 
its assistance duties.


Service Connection for the Cause of Death

The appellant appeals the RO's denial of service connection 
for the cause of the Veteran's death, and argues that his 
death from multiple myeloma was caused by Agent Orange 
exposure.  Specifically, she states that the Veteran was 
exposed to Agent Orange while stationed in Okinawa when 
handling and repairing contaminated field communication 
equipment arriving in Okinawa from RVN.  

The Veteran died in October 2004.  At the time of death, he 
was service-connected for internal derangement of the right 
knee, rated as 20 percent disabling, and for essential 
hypertension, rated as noncompensable.  His death certificate 
lists the cause of his death as multiple myeloma.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2008)  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b).




In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the Veteran less capable of resisting the 
effects of other diseases. 38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The record is absent for any evidence showing that the 
Veteran's service-connected right knee disorder or 
hypertension were related to his death.  The death 
certificate lists multiple myeloma as the cause of death, and 
all of the treatment records leading up to his death concern 
his plasma cell leukemia and multiple myeloma, and fail to 
mention a right knee disorder or hypertension.  No medical 
professional has attributed his death to any other cause, and 
the appellant does not argue such.  Therefore, the Board 
finds that no disability for which the Veteran was service 
connected at the time of his death was the principle or 
contributory cause of his death.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Certain chronic diseases may be presumed to have been 



incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  This 
includes malignancy such as multiple myeloma.  38 C.F.R. § 
3.309(a).  

However, the Veteran's multiple myeloma was not manifested in 
service or within one year of service separation.  His 
service treatment records contain no reference to any 
pertinent problems.  His VA examinations in December 1966, 
April 1967, June 1967, and December 1971 are negative for any 
findings related to multiple myeloma.  There are no medical 
records in the file showing treatment for any disorder until 
2002.   

Private records show that the Veteran was treated in August 
2002 for a recent diagnosis of plasma cell leukemia and was 
referred for consideration of radiation therapy.  It was 
noted that he had originally presented to an outside hospital 
11 days prior with eight weeks of back pain.  He underwent an 
MRI which showed diffuse bone marrow abnormality.  He 
underwent a biopsy which showed plasma cell leukemia.  It was 
noted that arthritis and hypertension were among the findings 
noted by way of history.  He was treated with medication and 
underwent a peripheral stem cell transplant in April 2003 
with subsequent follow-up and treatment.  

Unfortunately, the Veteran passed away as a consequence of 
multiple myeloma in October 2004.  Since his multiple myeloma 
was not manifest in service or to a degree of 10 percent 
within one year of service discharge, direct service 
connection or service connection under the one year 
presumption rule for malignancies is not warranted.  




The appellant claims that while the Veteran did not serve in 
the Republic of Vietnam during the Vietnam Era, he was 
otherwise exposed to Agent Orange during service.  She 
believes that this exposure caused his multiple myeloma which 
resulted in his death.  VA currently recognizes that multiple 
myeloma is associated with exposure to herbicides.  See 38 
C.F.R. § 3.309(e) (2008).

Exposure to Agent Orange will be presumed when it is shown 
that there is service in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975. 38 U.S.C.A. § 1116 (West 
2002).  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas 
v. Peake, 525 F. 3d 1168 (Fed. Cir 2008), cert. denied Haas 
v. Peake, --- S.Ct. ----, 2009 WL 129302 (Jan 21, 2009), the 
issue was whether it was necessary to set foot within the 
land borders of Vietnam during the operative period in order 
to enjoy the presumption of exposure to Agent Orange under 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii).  The 
Federal Circuit decided that Veterans who served offshore of 
Vietnam could only enjoy the presumption of exposure to Agent 
Orange if they actually set foot within the land borders in 
Vietnam during the operative period.  Therefore, if and only 
if a Veteran set foot within the land borders in Vietnam 
during the operative period, he or she is be presumed to have 
been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) (2008); Haas.

If the appellant can show that the Veteran set foot within 
the land borders in the Republic of Vietnam during his 
service in Vietnam, or was otherwise exposed to Agent Orange 
during service, she is entitled to the presumption of service 
connection for the Veteran's multiple myeloma based on Agent 
Orange exposure, under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307, 3.309.  

The evidence does not show that the Veteran set foot on land 
in Vietnam during his Vietnam service or was otherwise 
exposed to Agent Orange during service.  As 



noted above, the appellant's contention is that the Veteran 
was exposed to Agent Orange while he was stationed in Okinawa 
and handled and repaired equipment shipped from RVN which had 
Agent Orange on it. 

The record does confirm that the Veteran served in Okinawa 
from April 1966 to September 1966, and that his MOS was radio 
repairman.  He served with the Electronic Maintenance 
Company, Headquarters and Maintenance Battalion, 3rd Forces 
Services Regiment, (FSR) 3rd Marine Division.  

A Veterans Liaison Officer has verified that in November 1965 
the 3rd FSR handled repairs on items evacuated from RVN since 
March 1965.  However, the record does not confirm that the 
3rd FSR handled and repaired items from RVN during the time 
frame that the Veteran was there.  

A search was made by the U.S. Army and Joint Services Records 
Research Center (JSRRC), which indicated that there were no 
official records that show Agent Orange was disbursed or used 
in Okinawa.  However as noted above, that is not the basis of 
the appellant's claim.  

In October 2007, the RO received a letter from the U.S. 
Marine Corps with enclosed a book entitled U.S. Marines in 
Vietnam: An Expanding War, 1996, and a History of the 3rd 
Force Service Regiment.  However, that evidence did not 
confirm the 3rd FSR handled and repaired items from RVN 
during the time frame that the Veteran was there.  The RO 
also received a letter from the National Archives Records 
Center which included copies of unit command chronologies.  
These records covered some of the time in question; however, 
they do not show that the 3rd FSR handled and repaired items 
from RVN during the time frame that the Veteran was there. 




In summary, the competent evidence of record fails to show 
that a service-connected disability caused the Veteran's 
death.  There was no evidence of multiple myeloma during 
service or for many years thereafter.  The Board recognizes 
that there are of record opinions by private medical 
clinicians associating the Veteran's multiple myeloma with 
exposure to dioxin.  In a May 2005 letter, Dr. Testa reported 
that the Veteran was followed at his office for multiple 
myeloma, and that it is certainly possible that the Veteran's 
exposure to dioxin may have been a contributing factor in his 
death.  He reported that the Veteran had repaired field 
radios which were contaminated with dioxin and that it would 
be reasonable to consider this a potential factor in this 
disease.  In an August 2005 letter, Dr. Richardson reported 
that he was the consultant specialist in multiple myeloma who 
contributed to the care of the Veteran.  He reported that it 
was brought to his attention that the Veteran was exposed to 
dioxin in service while in Japan cleaning and repairing radio 
equipment.  It was noted that according to the Veteran, the 
radios were contaminated with dioxin from Agent Orange and 
that in this context, it is certainly possible that he had 
significant exposure to dioxin which is a known causative 
agent for multiple myeloma.  

While there is medical evidence associating the Veteran's 
disorder with his service, there is no indication that the 
Veteran set foot within the land borders in the Republic of 
Vietnam during the operative period or was that he was 
otherwise exposed to Agent Orange during service, to include 
exposure through the handling and repairing of equipment from 
RVN while he was in Okinawa.  Thus, the opinions have little 
probative value since they are based on an event not 
confirmed in the service records.  The Veteran's statements 
made during his lifetime concerning exposure to herbicides 
have not been substantiated.  He stated that the equipment he 
handled was covered with a slimy substance (identified as 
Agent Orange by his shop chief) and that he had to wipe it 
down with solvent before repairing it.  However, whether or 
not any such substance was Agent Orange or an herbicide is 
not something that is observable by a layperson, and there is 
no 



indication that the Veteran or his shop chief were competent 
to make such a determination.  The Court has held that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record, 
see Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court 
has also held that a medical opinion is inadequate when 
unsupported by clinical evidence, see Black v. Brown, 5 Vet. 
App. 177, 180 (1995), and that a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

In support of her appeal, the appellant has written and 
testified that the Veteran's death was related to his 
military service and that his multiple myeloma was caused by 
exposure to Agent Orange.  She, however, has not shown, nor 
claimed, that she is qualified, through education, training 
or experience, to offer medical diagnoses, statements, or 
opinions.  Therefore, her opinion, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2008); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Here, there is no showing that during the time that the 
Veteran was stationed in Okinawa, radio equipment was 
transported there for repair.  As such, it cannot be 
determined if such equipment was contaminated with Agent 
Orange, and was handled by the Veteran.  And even if such 
equipment was handled by the Veteran, his statements made 
during his lifetime that it was covered with Agent Orange 
were not competent.  Thus, exposure has not been confirmed.  
Therefore, because the Veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, and because exposure to Agent Orange 
has not been confirmed, the appellant's claim must be denied.  
The preponderance of the evidence is against 




the claim and the benefit of the doubt rule is not for 
application.  38 C.F.R. § 3.102 (2008).  


ORDER

Entitlement to service connection for cause of death is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


